41 So.3d 995 (2010)
Monique S. WOODS, Appellant,
v.
MIAMI-DADE COUNTY SCHOOL BOARD, Appellee.
No. 3D09-3034.
District Court of Appeal of Florida, Third District.
August 4, 2010.
Kelly & McKee and Melissa C. Mihok, for appellant.
Walter J. Harvey, School Board Attorney, and Arianne B. Suarez, Assistant Attorney, for appellee.
Before COPE and SALTER, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Criminal Justice Standards and Training Commission v. Bradley, 596 So.2d 661 (Fla.1992); Chase v. Pinellas County School Board, 597 So.2d 419 (Fla. 2d DCA 1992). See also § 120.68, Fla. Stat. (2009).
SALTER, J., and SCHWARTZ, Senior Judge, concur.
COPE, J. (dissenting).
We should reverse the order now before us. The School Board failed to follow the procedures required by the Florida Administrative Procedure Act (APA). See § 120.57(1)(l), Fla. Stat. (2009). The School Board's order rests on an entirely erroneous conception of APA law. All the School Board needed to do in this case was to prepare an order which tracked the terms of Criminal Justice Standards & Training Commission v. Bradley, 596 So.2d 661 (Fla.1992), but the School Board failed to do so.